DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s remarks and arguments filed 06/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
	Claim language “the other is formed as an inclined surface” (line 10) is not clear if it refers to the pressurizing surface of the upper mold or another pressurizing surface of the lower mold, or another surface entirely. As such the metes and bounds of the claimed limitation cannot be reasonably determined. For the purposes of examination, it is interpreted that “the other” refers back to the pressurizing surface of the top mold. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Hideo (JP2005349457A) in view of Haraga, Yoshio (US5966976A), hereinafter referred to as “Tokunaga” and “Haraga”, respectively.
Regarding Claim 1:
Tokunaga discloses a mold for a press brake (paragraph 0009, lines 79-81; a bending apparatus and mold is disclosed), comprising an upper mold (Fig 3 – item P) that is mountable on an upper table (Paragraph 0021, lines 168-170; the upper mold is part of the die assembly and bending machine and it is inherent that the mold is mounted on an upper table in order to operate the assembly) and a lower mold (Fig 3 – item D) mountable on a lower table (Fig 3 – item 7) in a press brake, wherein the upper mold and the lower mold vertically face each other (Fig 3 – items P and D are oriented to face each other in the vertical direction), and have respective pressurizing surfaces (Fig 3 – Item D has inner surfaces and Item P has flat surfaces which are interpreted to be pressurizing surfaces), the respective pressurizing surfaces are superposed with each other in a pressing direction (Fig 3 – the pressurizing surfaces are superposed for pressing to occur in a vertical direction) so as to define a wedge shaped (Annotated below in Fig 3) recess between the respective pressurizing surfaces, the respective pressurizing surfaces are configured to pressurize a workpiece positioned between the respective pressurizing surfaces (The pressurizing surfaces of Molds P and D constitute a press die and punch for 

    PNG
    media_image1.png
    456
    312
    media_image1.png
    Greyscale

However, Tokunaga is silent to one of the pressurizing surfaces is formed as a level horizontal surface, and the respective pressurizing surfaces are positioned outside of the bending groove of the lower mold.
Haraga teaches an apparatus for compression working of a workpiece between an upper and lower die. Haraga further teaches one of the pressurizing surfaces is formed as a level horizontal surface (Fig 1 – item 3a upper surface is horizontal and level for supporting a flat workpiece on its surface during 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the lower mold of Tokunaga by replacing it with the lower mold of Haraga such that the flat horizontal surfaces of Haraga’s lower mold supports a workpiece to be pressurized and deformed into the recess of the lower mold as the upper mold descends onto the workpiece. Implementing the geometry of the lower mold into the apparatus of Tokunaga would provide a low cost and shorter manufacturing time without requiring an expensive die as taught by Haraga.
Regarding Claim 2:
The combined device of Tokunaga and Haraga disclose the mold according to claim 1. Tokunaga further discloses wherein the respective pressurizing surfaces (Fig 3 – Item P has flat surfaces which are interpreted to be pressurizing surfaces) of the upper mold (Fig 3 – item P) include a step portion (Annotated in Fig 3 below) of a base end portion (Annotated in Fig 3 below) of the workpiece bending portion that is formed inside of extending portions (Annotated in Fig 3 below) on the V-shaped surface of the workpiece bending portion (The annotated extending portions extend from the V-shaped surface of the bending portion of upper mold P),

    PNG
    media_image2.png
    440
    284
    media_image2.png
    Greyscale

and wherein the respective pressurizing surfaces are positioned outside of the bending groove of the lower mold via the step portion and an upper surface of the lower mold (The pressurizing surfaces at the end of mold P are positioned outside the bending groove and descend onto a workpiece placed on the horizontal surfaces lower mold of Haraga in the combined device of Tokunaga and Haraga).
Response to Arguments
Applicant’s arguments, see Page 2, lines 11-16, filed 06/30/2021, with respect to the rejections of claim 1 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Tokunaga, Hideo (JP2005349457A) in view of Haraga, Yoshio (US5966976A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725